Title: To George Washington from Henry Knox, 31 March 1791
From: Knox, Henry
To: Washington, George



Sir,
War Department [Philadelphia], 31st March 1791

I had the honor to inform you on the 27th of the murder of certain friendly Indians at the Big beaver Creek, on the 9th instant.
I enclose a Proclamation of the Governor of this State, relative to that affair. I assured him of the readiness of the General Government, to pay the reward offered upon the conviction of the Offenders. The Governor has directed the Magistrates to make inquisition into the transaction; and to transmit Affidavits thereon—Upon the receipt of proper Affidavits and finding the affair as has been stated, he will demand the Offenders.
I have written to Major Genl St Clair to take every step to avert the evil consequences of this murder of the Indians, by sending for the Relations of the deceased, and the Chiefs of the tribes to which they belonged, and making ample satisfaction for the loss of property sustained.
But it is to be exceedingly apprehended, that the wound will not be easily healed. For on the 18th instant, the Indians killed one Man and took three Prisoners besides horses, within two miles of Fort-Pitt, on the west side of the Allegheny River.
The Cornplanter writes me from Fort-Pitt on the 20th instant, and thinks the indians who committed this mischief, were those who escaped from Big beaver on the 9th instant, and that they belonged to the Delawares.
The Cornplanter’s assurances are highly friendly—He had sent Big-tree off on that day to the Miami Indians—and was to set off the next day, accompanied by Lieutt Jeffers for his own

Country. I am glad Mr Jeffers accompanies him; as it will serve to strengthen his friendship, and may prevent his being injured by any of our parties.
The Governor of this State has this day requested the loan of Two hundred Arms and a proportional quantity of Ammunition, at Fort Pitt for the Militia, with which I readily complied in your behalf.
I shall not be able to give any account of the success of recruiting either the Levies or Regulars until next week, but the Reports are good.
Arrangements are made for the supply of the Levies, both at Winchester, and Hagers Town, with Rations; and as soon as I shall receive the information of the Officers, the recruiting service in Virginia, and Maryland shall commence. I have the honor to be Sir, With the highest respect, Your Obedit Servt

H. KnoxSecy of War

